ROYCE INTERNATIONAL BROADCASTING CORPORATION ; Golden State Broadcasting, LLC; Silver State Broadcasting, LLC ; Edward Stolz, Individually and as Successor Trustee of the Dominic Rose Trust UTD April 27, 2007, Appellants, v. GORDON & REES, LLP, a California Limited Liability Partnership, Respondent.Royce International Broadcasting Corporation ; Golden State Broadcasting, LLC; Silver State Broadcasting, LLC ; Edward Stoltz; and Edward Stoltz as Successor Trustee of the Dominic Rose Trust UTD April 27, 2017, Appellants, v. Gordon & Rees LLP, a California Limited Liability Partnership, Respondent.AFFIRMED.